Exhibit 10.1

Kosmos_Logo_Color [kos20170331ex101d4c75d001.jpg]

November 2, 2014

Michael James Anderson

47 Links Road, Epsom,

Surrey, KT 17 3PP

Dear Mike:

On behalf of Kosmos Energy, LLC (the “Company”) I am pleased to present this
Offer of Employment (this “Offer”) which sets out the key terms our offer of
employment to you in the position of Senior Vice President, Government and
External Affairs, as follows:

Start Date

On or before 9th March, 2015 (the “Start Date”).

Base Salary

 

Base salary of $350,000 (the “Base Salary”), payable in accordance with the
Company’s payroll practices as in effect from time to time. The Company
currently pays salary on the 15th and the last day of each month.

Signing Bonus

 

A signing bonus of $100,000 will be paid in your first paycheck.  Should you
voluntarily terminate your employment for any reason within the first 12 months
of employment or are terminated for cause at the sole discretion of the Company,
you shall reimburse the Company for your signing bonus.

Annual Target Cash Bonus

Annual discretionary cash bonus that will be targeted at 75% of the Base Salary
(the “Target Bonus”). The actual cash bonus that you would receive for any year
may range between 0% and 200% of your Base Salary, based upon both Company and
individual performance.

Sign-On Equity Awards

 

On the first day of the calendar month following the Start Date, you will
receive two awards (the “Sign-On Equity Awards”) of restricted share units
(“RSUs”) with an aggregate value as of the grant date of $818,750. Of this
amount, $359,375 will be granted in the form of service-vesting RSUs and
$459,375 will be granted in the form of performance-vesting RSUs. The number of
common shares of Kosmos Energy Ltd. underlying each Sign-On Equity Award (at
target, in the case of the performance-vesting RSUs) will be determined in
accordance with the terms of the Kosmos Energy Ltd. Long Term Incentive Plan
(“LTIP”) by dividing the grant date value of such award by the closing price of
a common share on the grant date.

 







--------------------------------------------------------------------------------

 



 

Relocation

You will be required to relocate your principal residence to the Dallas/Fort
Worth area within three years from the Start Date. The Company will pay or
reimburse you for all reasonable and customary costs associated with the
following:

for a period of up to twelve (12) months from your Start Date your reasonable
and necessary temporary housing expenses in the Dallas/Fort Worth area.

for a period of up to three (3) years from your Start Date, your reasonable
travel expenses for a round trip each calendar quarter between Dallas, Texas and
the United Kingdom. However, if you are required to travel to the United Kingdom
on business, then said business trip shall count as your one paid trip in that
quarter.

Further, you will receive a transition payment of $100,000 in your first
paycheck to cover your estimated immediate costs of transitioning between the
United Kingdom and Dallas, Texas.

In addition, in line with other executive officers the Company will cover the
costs of the following items to facilitate your move from the United Kingdom to
Dallas:

Packing and transporting standard furniture and personal effects belonging to
you and members of your immediate family.

Reasonable expenses, including travel, for up to seven days for you and members
of your immediate family to obtain permanent housing in the Dallas/Fort Worth
area.

A one-time lump sum of $5,000 to cover miscellaneous expenses.

Also, should you own a home in your current location, you may be eligible for
either option A or B below, as circumstances require and subject to pre-approval
by the Company:

A.  Existing Home Lease Cost Reimbursement: After you and, if applicable your
family, relocate to the Dallas/Fort Worth area, the Company will pay or
reimburse you for your out of pocket ownership costs during any period in which
your home is not leased, subject to a maximum of $3,000 per month, and further
subject to a maximum reimbursement period of six (6) months.

B.  Existing Home Sale Lump Sum: The company will pay you a one-time lump sum of
$50,000 in lieu of costs associated with the sale of your existing home in the
United Kingdom and the purchase/lease of a new residence in the Dallas/Fort
Worth area. You will be required to sell your existing home and either purchase
or lease a home in the Dallas/Fort Worth area to receive this payment.

 





2

--------------------------------------------------------------------------------

 



 

401(k) Plan

You will be eligible to participate in the Company’s 401(k) plan starting on the
Start Date.  Currently the Company matches employees’ contributions to the plan
dollar for dollar up to the lesser of 8% of eligible compensation contributed or
the applicable Internal Revenue Service maximum.

Other Benefits

You will be entitled to participate in the Company’s other benefit plans
applicable to full-time regular employees. For the 2013 calendar year, the
Company is paying 100% of the cost of such benefit plans.

Vacation

Based on your years of relevant industry-related work experience, the Company
will provide with you with five weeks of annual vacation allowance (prorated for
the first year of your employment based on the number of calendar days that you
are employed in such year), in line with the Company’s other executive
officers. 

Spousal Assistance

If required, the Company will provide employment assistance through The MI Group
for your spouse. This benefit includes, but is not limited to, career
counseling, employment search coaching, resume development and career
development workshops.

Holidays

The Company’s current practice is to provide employees with nine nationally
recognized major U.S. holidays and up to two additional “floating” holidays of
their choice. The Company reserves the right to change this practice at any time
in its sole discretion. 

Severance and/or Change in Control

If you are terminated through no fault of your own or your position is
eliminated and you are not offered a comparable position in Dallas for reasons
other than a change in control, then in consideration for signing a binding
settlement and release agreement, you will receive a severance payment equal  to
your then current base salary plus target bonus plus Target Bonus for 1 year.
Additionally, the Company  will  reimburse you the amount of COBRA payment to
cover medical and dental health insurance for you and your dependents for 1
year. 

 

Terminations resulting from a change in control are addressed pursuant to the
Company’s Change in Control policy subject to subsequent amendment or
termination of such policy.  The policy can be  located on the Edgar website at
the following
link:  http://www.sec.gov/Archives/edgar/data/1509991/000095010313007481/0000950103-13-007481-index.htm

 

 





3

--------------------------------------------------------------------------------

 



 

 

Sincerely,

 

 

 

/s/ Andrew G. Inglis

 

Andrew G. Inglis
Chairman and Chief Executive Officer

 

 

 

cc: J.E. Doughty

 

I agree to the terms of this Offer as set forth above.  Further, I represent to
the Company that I am not subject to any obligation or agreement that would
prevent me from becoming an employee of the Company or that will adversely
impact my ability to perform my duties.

/s/ Michael James Anderson

 

 

 

Michael James Anderson

 

 

 

 

 

28 November 2014

 

 

 

Date

 

 

4

--------------------------------------------------------------------------------